Name: Commission Regulation (EU) NoÃ 1040/2010 of 16Ã November 2010 amending Annex V to Council Regulation (EC) NoÃ 1342/2007 as regards the quantitative limits of certain steel products from the Russian Federation
 Type: Regulation
 Subject Matter: international trade;  executive power and public service;  Europe;  iron, steel and other metal industries;  tariff policy
 Date Published: nan

 17.11.2010 EN Official Journal of the European Union L 299/1 COMMISSION REGULATION (EU) No 1040/2010 of 16 November 2010 amending Annex V to Council Regulation (EC) No 1342/2007 as regards the quantitative limits of certain steel products from the Russian Federation THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1342/2007 of 22 October 2007 on administering certain restrictions on imports of certain steel products from the Russian Federation (1), and in particular Article 5 thereof, Whereas: (1) The European Community and the Russian Federation signed an agreement on trade in certain steel products on 26 October 2007 (2) (the Agreement). (2) Article 3(3) of the Agreement provides that unused quantities for a given year may be carried over to the following year up to a maximum of 7 % of the relevant quantitative limit set out in Annex II to the Agreement. (3) Russia has, as in 2009, notified the European Union of its intent to make use of the provisions in Article 3(3) within the time limits set by the Agreement. It is appropriate to make the necessary adjustments to the quantitative limits for the year 2010 resulting from Russias request. (4) Article 10 stipulates that with each yearly renewal, quantities in every product group shall be increased by 2,5 %. (5) Regulation (EC) No 1342/2007 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The quantitative limits for the year 2010 set out in Annex V to Regulation (EC) No 1342/2007 are replaced by those set out in Annex I to this Regulation. Article 2 The quantitative limits for the year 2011 resulting from the application of Article 10(1) of the 2007 Agreement between the European Community and the Russian Federation on trade in certain steel products are set out in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 300, 17.11.2007, p. 1. (2) OJ L 300, 17.11.2007, p. 52. ANNEX I QUANTITATIVE LIMITS FOR 2010 (tonnes) Products Year 2010 SA. Flat products SA1. Coils 1 117 305 SA2. Heavy plate 310 167 SA3. Other flat products 670 709 SA4. Alloyed products 118 360 SA5. Alloyed quarto plates 28 196 SA6. Alloyed cold-rolled and coated sheets 123 999 SB. Long products SB1. Beams 62 018 SB2. Wire rod 365 262 SB3. Other long products 574 233 Note: SA and SB are product categories SA1 to SA6 and SB1 to SB3 are product groups ANNEX II QUANTITATIVE LIMITS FOR 2011 (tonnes) Products Year 2011 SA. Flat products SA1. Coils 1 114 582 SA2. Heavy plate 296 145 SA3. Other flat products 640 750 SA4. Alloyed products 113 074 SA5. Alloyed quarto plates 26 922 SA6. Alloyed cold-rolled and coated sheets 118 458 SB. Long products SB1. Beams 59 229 SB2. Wire rod 348 913 SB3. Other long products 545 984 Note: SA and SB are product categories SA1 to SA6 and SB1 to SB3 are product groups